ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing or rehearing en banc, and the answer thereto, it is
ORDERED by the merits division* that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of December 81,1996, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc on Tuesday, June 10, 1997, at 9:30 a.m. The parties are to be present in the District of Columbia Court of Appeals courtroom, located on the sixth floor, at 9:25 a.m., on that date. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before May 12,1997.